t c memo united_states tax_court jack and janet freeman petitioners v commissioner of internal revenue respondent docket no filed date william ef dannemeyer for petitioners james j posedel for respondent memorandum opinion whalen judge respondent determined a deficiency in petitioners' federal_income_tax for of dollar_figure petitioners filed the instant petition seeking redetermination of that deficiency they resided in los alamitos california at the time we must decide the following three substantive issues whether petitioners are entitled pursuant to sec_104 - - to exclude from the gross_income reported on their return the proceeds of a judgment in a state court action in the amount of dollar_figure if not whether petitioners may exclude from their gross_income for a portion of the proceeds of the judgment equal to the amount of the attorney's_fees paid under a retainer agreement to one of the attorneys who represented them in the state court action and whether the alternative_minimum_tax imposed by sec_55 violates the constitution of the united_states all section references are to the internal_revenue_code as in effect during and all rule references are to the tax_court rules_of_practice and procedure the facts have been fully stipulated by the parties and are so found the stipulated facts and the accompany- ing exhibits are incorporated into this opinion by this reference petitioners were husband and wife at the end of the taxable_year at issue and they filed a joint_return for that year in this opinion references to petitioner are to mr jack freeman in after years_of_service petitioner was summarily fired by his employer thrifty corp thrifty a corporation that operates a large chain of retail stores at that time he was vice president regional manager in charge of coordinating and directing the activities of district managers and he was responsible for retail stores in the los angeles area and nevada with retail sales of dollar_figure million in date petitioner filed suit against thrifty in the superior court of the state of california for the county of los angeles herein referred to as superior court petitioner's complaint included counts for breach of contract breach of the covenant of good_faith and fair dealing intentional infliction of emotional distress fraud and deceit and specific performance thereafter petitioner amended his complaint by deleting his claim for intentional infliction of emotional distress and adding a claim for age discrimination under the california fair employment and housing act cal govt code secs deering supp feha initially petitioner was represented in his suit against thrifty by gregory s koffman esquire on or about date petitioner substituted a new attorney to represent him in the suit petitioner paid mr koffman a total of dollar_figure for his services petitioner entered into a retainer agreement with the law offices of his new attorney the law offices of paul a - - greenberg the agreement states in pertinent part as follows client shall pay to attorney upon execution of this retainer agreement the sum of dollar_figure which shall constitute a nonrefundable retainer fee in exchange for substituting into this case client shall pay to attorney after receipt of the first trial or arbitration date set the sum of dollar_figure payable equally over a three month period dollar_figure per month client shall pay to attorney upon receiving or filing a notice of appeal the sum of dollar_figure payable equally over a two month period dollar_figure per month attorney shall receive as an additional fee a contingency fee equal to thirty five percent of the total amount of any sums recovered in this matter after deducting fifty percent of the fees paid pursuant to paragraph sec_2 and above for example if dollar_figure is received as a settlement or award and client has paid dollar_figure in fees then attorney will receive of dollar_figure attorney is hereby given a lien for its fees and advances upon any settlement judgment or award made or secured herein if no recovery is obtained attorney will receive no additional fee other than those specified in paragraph sec_2 and above the fee schedule as set forth above is not set by law but is negotiable between attorney and client as security for the fees and costs that will become due to attorney client does hereby give to attorney a lien on all papers documents and records of client and judgments and settlements concerning the matter client authorizes attorney to retain from any recovery an amount sufficient to liquidate client's --- - accrued fees and expenses on this or any other matter ultimately petitioner's suit against thrifty was tried in superior court before a jury on the following four causes of action breach of contract breach of the covenant of good_faith and fair dealing fraud and deceit and age discrimination under feha the jury returned a special verdict in petitioner's favor the special verdict states as follows we the jury in the above entitled action find the following special verdict on the questions submitted to us issue no was there an implied agreement between the parties that the plaintiff jack freeman would not be terminated except for good cause answer yes or no answer yes if you answered issue no yes then answer the next issue if you answered issue no no then answer issue no issue no did the defendant thrifty corp either actually terminate the plaintiff jack freeman without good cause or construc-- tively terminate the plaintiff jack freeman without good cause answer yes or no answer no if you answered issue no yes then answer the next issue if you answered issue no no then answer issue no issue no did defendant thrifty corp breach the implied covenant of good_faith and fair dealing answer yes or no answer yes if you answered issue no yes then answer the next issue if you answered issue no no then sign and return this veridct sic issue no did such conduct by defendant thrifty corp cause damage to the plaintiff jack freeman answer yes or no answer yes if you answered issue no yes then answer the next issue if you answered issue no no the sic sign and return this verdict issue no what is the total amount of damages suffered by plaintiff jack freeman as a result of defendant thrifty corp 's breach of the implied covenant of good_faith and fair dealing answer dollar_figure according to the above special verdict the jury found that thrifty had breached an implied covenant of good_faith and fair dealing and that thrifty's conduct had damaged petitioner the jury further found that the damages suffered by petitioner by reason of thrifty's breach amounted to dollar_figure petitioner's claim for damages due - to thrifty's breach of the covenant of good_faith and fair dealing was the only cause of action as to which the jury found for petitioner and awarded damages petitioner's final award including interest totaled dollar_figure thrifty issued a check dated date in the amount of dollar_figure in full satisfaction of the judgment against it the check was made payable jointly to petitioner and his attorneys petitioner's attorney mr greenberg received thrifty's check he deducted his fees of dollar_figure from the award as authorized by the retainer agreement and disbursed the remaining proceeds of thrifty's payment dollar_figure to petitioner by check dated date mr greenberg also issued a check to petitioner in the amount of dollar_figure to reimburse him for unused cost advances petitioners timely filed their federal_income_tax return but they did not include any portion of the jury award in their gross_income respondent issued a notice_of_deficiency to petitioners among other adjustments respondent determined that petitioners should have included the entire jury award of dollar_figure in their gross_income for the notice_of_deficiency states in part as follows --- - it is determined that you received an award in the amount of dollar_figure from thrifty which was not reported on your return for the taxable_year ended date this amount is determined to be taxable to you because you have failed to establish that this amount is excludable from gross_income under the provi- sions of the internal_revenue_code accordingly income is increased in the amount of dollar_figure respondent also adjusted the miscellaneous_itemized_deductions claimed on schedule a of petitioners’ return dollar_figure by adding dollar_figure to arrive at total miscellaneous_itemized_deductions of dollar_figure before taking into account the 2-percent floor as reguired by sec_67 it appears that the additional miscellaneous_itemized_deductions allowed in the notice_of_deficiency relate to the attorney's_fees that petitioner paid with respect to his suit against thrifty but the record does not readily disclose how respondent computed the amount of the adjustment the parties agree that that amount is not correct and the correct amount of the additional miscellaneous_itemized_deductions is dollar_figure computed as follows attorney's_fees paid dollar_figure to paul greenberg esq less reimbursement for dollar_figure unused cost advance plus attorney's_fees paid dollar_figure in before trial total additional miscellaneous dollar_figure itemized_deductions respondent also determined that for petitioners are liable for alternative_minimum_tax of dollar_figure the notice_of_deficiency states as follows it is determined that you are subject_to the alternative_minimum_tax imposed by the internal_revenue_code on items of tax preference for the taxable_year ended date we have attached an an sic alternative_minimum_tax worksheet to explain how we computed the alternative_minimum_tax whether the court properly granted respondent's motion to quash subpoenas to compel the testimony of a revenue_agent and an appeals officer petitioners ask the court to reconsider the granting of respondent's motion to quash the subpoenas issued to a revenue_agent and to a manager in respondent's appeals_office according to petitioners' posttrial brief the agent would have testified that he advised petitioners' accountant that petitioners' return should be accepted as filed and the appeals officer would have testified that he informed petitioners' accountant that the return was -- - correct when filed and he removed the penalties but that petitioner still owed the tax the proffered testimony would be immaterial to the issues in this case as we have often observed a trial before this court is a proceeding de novo in which our determination as to a taxpayer's tax_liability must be based on the merits of the case and not any record developed at the administrative level see eg 62_tc_324 accordingly we properly quashed the subject subpoenas whether petitioners may exclude from gross_income the entire amount of the jury award under sec_104 a the first substantive issue in this case is whether petitioners are entitled to exclude from their gross_income for the amount of the judgment awarded in petitioner's suit against thrifty dollar_figure petitioners argue that their gross_income does not include any part of that amount by reason of sec_104 during that provision stated gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations promulgated under sec_104 make clear that the scope of excludable damages is limited to those received through prosecution of an action based upon tort or tortlike rights the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 l c income_tax regs after reviewing sec_104 and the above regulation the u s supreme court stated that a taxpayer must meet the following two independent requirements before a recovery may be excluded under sec_104 first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness 515_us_323 petitioners acknowledge that the damages of dollar_figure awarded by the jury were based entirely on petitioner's claim for breach of a covenant of good_faith and fair dealing and that the amount_paid by thrifty included interest of dollar_figure petitioners' brief states on date the jury returned a verdict for petitioner on the second cause of action breach of the covenant of good_faith and fair dealing in -- the amount of dollar_figure and with interest totaling dollar_figure petitioners also acknowledge that their claim against thrifty for breach of the covenant of good_faith and fair dealing is a contract claim and not a claim based upon tort or tortlike rights petitioners' brief states petitioner went to trial on four causes of action - breach of contract contract - breach of covenant of good_faith and fair dealing contract - fraud and deceit tort - violation of fair employment and housing act tort-like petitioners' brief also states the jury in petitioner's case may have given him an award on the second cause of action for breach of the covenant of good_faith and fair dealing but the allegations of the complaint clearly involved a tort and tort like claim nevertheless petitioners contend that the entire award is excludable from gross_income under sec_104 as damages from personal injuries to restate petitioners' position more succinctly petitioners contend that even though the amount awarded in the superior court action consists of damages for the breach of a contractual obligation owed to petitioner and of interest and does not involve damages received through prosecution of tort or tort-type rights the entire award is excluded from gross_income under sec_104 petitioners ask us to reach the same conclusion ée that the entire jury award is excluded from gross_income under sec_104 on the basis of a reading of 87_tc_1294 affd 848_f2d_81 6th cir petitioners' posttrial brief makes the following argument in threlkeld v commissioner supra the court noted at page that even though the settlement agreement allocated the sum of dollar_figure for damages to petitioners sic professional reputation the taxability of dollar_figure of which was the issue in the case the settle- ment agreement does not necessarily control in deciding whether the claim being settled arises from a personal injury the court said we therefore look to the petitioners sic allegations in his complaint in the state court the relevance of this last statement to petitioner is most important to note namely the jury may have given an award on the second cause of action for breach of the covenant of good_faith and fair dealing but the meaning of the language from threlkeld is that to answer the question of whether the award represents compensation_for personal injuries the court said the allegations in the complaint must be examined petitioners do not adequately explain how an examination of the complaint in the superior court action supports the conclusion that the entire award is excludable from income under sec_104 we disagree with petitioners' reading of threlkeld v commissioner supra and with their conclusion that the entire award in the superior court action is excludable from income under sec_104 in our view none of the award is excludable in threlkeld v commissioner supra pincite the court held that in deciding in a particular case whether the damages were received on account of personal injuries the nature of the claim as defined under state law and the concept of personal injury thereby embodied are the appropriate criteria in a case in which damages are clearly allocated to an identifiable claim id pincite- the court pointed out that state law may be of limited assistance in certain cases such as ina settlement where it is unclear what claim is settled or where there are several claims not all of which involve personal injuries id in such cases the court pointed out we must look to various factors including the allegations in the state court pleadings the evidence -- - adduced at trial a written settlement agreement and the intent of the payer id pincite in this case unlike threlkeld v commissioner supra the award to petitioner in the superior court action is set forth in the jury's special verdict the award was based entirely on petitioner's claim that thrifty breached an implied covenant of good_faith and fair dealing thus in this case in determining the basis for the damages awarded to petitioner in the superior court action the jury's special verdict takes precedence over any of the other factors mentioned by the court in threlkeld v commissioner supra the jury award in the instant case was based upon a single identifiable cause of action breach of an implied covenant of good_faith and fair dealing under california law that cause of action is not a tort 885_f2d_542 9th cir the california supreme court has spoken decisively holding in foley v interactive data corp infra that an allegation of breach of the implied covenant is a purely contractual claim foley v interactive data corp p 2d cal see cade v commissioner tcmemo_1999_394 accordingly in the instant case no part of the recovery in the superior court action can be excluded from -- - gross_income under sec_104 because the underlying cause of action giving rise to the recovery was based entirely upon a contract cause of action and not upon tort or tortlike rights as required by sec_1_104-1 income_tax regs see 515_us_323 whether petitioners may exclude from gross_income a portion of the recovery equal to the amount_paid to their attorneys under the contingent_fee agreement petitioners argue that if we hold that sec_104 does not apply with the result that the judgment proceeds are includable in their gross_income then the portion of the judgment paid directly to their attorneys under the retainer agreement is excludable from gross_income petitioners ask us to follow 263_f2d_119 5th cir revg in part and affg on another issue 28_tc_947 and 202_f3d_854 6th cir in cotnam v commissioner supra the court_of_appeals for the fifth circuit held that the amount of a contingent_fee paid to the taxpayer's attorneys out of a judgment was not income to the taxpayer because under alabama law a contingent_fee contract operates as a lien on the recovery that in effect transfers part of a plaintiff's claim to the attorneys see also srivastava v commissioner - f 3d 5th cir revg and remanding in part and affg on another issue tcmemo_1998_362 210_f3d_1346 11th cir this panel of the court_of_appeals for the 11th circuit is bound by cotnam which can be overruled only by the en_banc court affg tcmemo_1998_248 in estate of clarks v united_states supra the court_of_appeals for the sixth circuit followed cotnam v commissioner supra and held that the interest portion of a judgment in an action for personal injuries could be offset by the contingent legal fees paid to the taxpayer's attorney because an attorney's lien under michigan law was similar to an attorney's lien under alabama law petitioners acknowledge that we recently reconsidered the same issue and reached the opposite conclusion in 114_tc_399 affd 259_f3d_881 7th cir in that case the taxpayer was one of a class of persons who had entered into an agreement with their former employer in settlement of a class action for age discrimination the taxpayer's share of the gross settlement amount was dollar_figure of which the taxpayer received dollar_figure after the former employer had withheld employment_taxes of dollar_figure and the taxpayer's attorneys had withheld attorneys' fees of dollar_figure the - - issue in that case was whether the taxpayer could offset his recovery in the age discrimination suit by the attorney's_fees withheld by his attorney dollar_figure we held that the taxpayer's gross_income included all the proceeds of the settlement including the portion used to pay his attorneys under the contingent_fee agreement we explained our position regarding this issue as follows this court has for an extended period of time held the view that taxable recoveries in lawsuits are gross_income in their entirety to the party-client and that associated legal fees---- contingent or otherwise---are to be treated as deductions see 105_tc_396 affd 121_f3d_393 8th cir o'brien v commissi38_tc_707 affd per curiam 319_f2d_532 3d cir benci--woodward v commissioner tcmemo_1998_395 on appeal 9th cir date in o'brien we held that even if the taxpayer had made an irrevoc- able assignment of a portion of his future recovery to his attorney to such an extent that he never thereafter became entitled thereto even for a split second it would still be gross_income to him under assignment_of_income principles o'brien v commissioner supra pincite although there may be considerable equity to the taxpayer's position that is not the way the statute is written id pincite -this view is based on the well-established assignment_of_income_doctrine that was originated by the supreme court in 281_us_111 lucas v earl supra has been relied on by this court for assignments of income involving both related and unrelated taxpayers id pincite in kenseth v commissioner supra we reviewed and declined to follow the cases relied upon by petitioners cotnam v commissioner supra and estate of clarks v united_states supra we stated as follows after further reflection on cotnam and now estate of clarks v united_states supra we continue to adhere to our holding in o'brien that contingent_fee agreements such as the one we consider here come within the ambit of the assignment_of_income_doctrine and do not serve for purposes of federal taxation to exclude the fee from the assignor's gross_income we also decline to decide this case based on the possible effect of various states' attorney's lien statutes kenseth v commissioner supra pincite fn ref omitted in kenseth v commissioner supra we noted that there is a disagreement about this issue among the courts of appeals we reviewed and agreed with 43_f3d_1451 fed cir and 72_f3d_938 lst cir affg tcmemo_1995_51 cases in which the courts had rejected arguments similar to the argument made by petitioners in the instant case see also 240_f3d_369 4th cir affg 113_tc_152 petitioners acknowledge that the court to which an appeal of this case lies the court_of_appeals for the ninth circuit has rejected their position in 219_f3d_941 9th cir affg tcmemo_1998_395 in that case the court held that an award of punitive_damages was fully includable in the taxpayers' gross_income notwithstanding the fact that a portion of the award was retained by the taxpayers' attorney pursuant to a contingent_fee agreement id the court_of_appeals noted that under california law the law applicable in that case and in the instant case an attorney lien does not confer any ownership_interest upon attorneys or grant attorneys any right and power over the suits judgments or decrees of their clients id pincite see also brewer v commissioner tcmemo_1997_542 attorney's_fees paid with respect to action for statewide discrimination in california affd without published opinion 172_f3d_875 9th cir accordingly the court_of_appeals found no reason to distinguish the payment to the taxpayers' attorney under the contingent_fee agreement in that case from the attorneys' fees at issue in 213_f3d_1187 9th cir affg tcmemo_1998_291 in coady v commissioner supra the court_of_appeals for the ninth circuit rejected a taxpayer's argument that a judgment for lost wages and benefits arising out of her wrongful termination should be reduced by contingent legal --- - fees and litigation costs on the ground that the taxpayer had assigned those amounts to her attorneys id the court reasoned that the judgment in the wrongful termination action was fully includable in the taxpayer's gross_income under the broad sweep of sec_61 which defines gross_income as all income from whatever source derived and the taxpayers had simply used a portion of the award subsequently to discharge their personal liability to their attorneys id pincite1 the court_of_appeals noted that under longstanding authority of the u s supreme court income must be taxed to the person who earns it and a taxpayer cannot escape such taxation by procuring payment directly to creditors or by making an anticipatory assignment of the income see 410_us_441 311_us_122 311_us_112 281_us_111 most recently the court_of_appeals for the ninth circuit again declined to follow cotnam in sinyard v commissioner f 3d _ so 9th cir affg tcmemo_1998_364 that case involved attorney's_fees paid in connection with the settlement of two class actions brought under the age discrimination in employment act pub l - 81_stat_602 currently codified pincite u s c secs arguments similar to petitioners' in the instant case were fully considered and rejected by this court in 114_tc_399 and by the court_of_appeals for the ninth circuit in sinyard v commissioner supra benci-woodward v commissioner supra and coady v commissioner supra we have no reason to reconsider the issue in this case accordingly we sustain respondent's determination that the judgment is fully includable in petitioners' gross_income and cannot be reduced by the amount retained by petitioner's attorney under the retainer agreement whether the alternative_minimum_tax is unconstitutional in the notice_of_deficiency respondent treated the attorneys' fees that petitioner paid in connection with his superior court action as a miscellaneous itemized_deduction as defined by sec_67 in the case of an individual a miscellaneous itemized_deduction is not deductible in computing alternative_minimum_taxable_income see sec_56 a in petitioners' case this has the effect of causing the tentative_minimum_tax computed under sec_55 to exceed petitioners' regular_tax and thus causes petitioners to be liable for the alternative - - minimum_tax in the amount of the excess see sec_55 see generally benci-woodward v commissioner supra pincite holding that legal expenses are classified as miscellaneous_itemized_deductions and as such are not allowed as deductions for purposes of computing alternative_minimum_tax liability in the notice_of_deficiency respondent determined that petitioners are liable for alternative_minimum_tax of dollar_figure this was based upon the treatment of attorneys’ fees of dollar_figure as an additional miscellaneous itemized_deduction as mentioned above the parties agree that the attorneys' fees to be treated as an additional miscellaneous itemized_deduction are dollar_figure rather than dollar_figure petitioners do not take issue with respondent's computation of the amount of alternative_minimum_tax in this case they argue the fatlure of the alternative_minimum_tax to allow a deduction for attorneys frees and costs which results in a double_taxation of the same income to petitioner and his attorneys is a violation of the constitutional rights of petitioner in that it is a taking without due process of law and a denial of thre equal protection of the law in violation of the 5th and 14th amendment sic to the federal constitution -- - petitioners acknowledge that the constitutionality of the alternative_minimum_tax was upheld in okin v commissioner tcmemo_1985_199 affd 808_f2d_1338 9th cir but they argue that their case is totally different from okin we disagree in okin v commissioner supra the taxpayer's principal argument was that under a prior version of the alternative_minimum_tax viz the revenue act of publaw_95_600 92_stat_2763 alternative_minimum_taxable_income should be computed using average annual adjusted_gross_income a concept taken from the income_averaging provisions of sections we rejected the taxpayer's argument and pointed out that in defining alternative_minimum_taxable_income the statute used the words gross_income and did not refer to the income_averaging provisions or to any adjusted figure okin v commissioner supra after trial the taxpayer made a general argument not supported by any specific references to the constitution or citations to precedent that sec_55 is unconstitutional id we rejected that argument on the basis of cases upholding the con- stitutionality of the so-called add-on_minimum_tax under former sec_56 see 662_f2d_397 5th cir graff v commissioner - - t c affd per curiam 673_f2d_784 5th cir on appeal the court_of_appeals for the ninth circuit also rejected the taxpayer's challenge to the constitutionality of the alternative_minimum_tax imposed by sec_55 okin v commissioner f 2d pincite2 the court_of_appeals rejected the taxpayer's argument that as applied in his case the alternative_minimum_tax constitutes a taking of property without due process of law and without adequate compensation id the court agreed that the effect of the alternative_minimum_tax was to virtually nullify the taxpayer's tax savings under the income_averaging provisions but pointed out that that effect was consistent with congressional intent id pincite the court noted that the due process clause ordinarily places no limits upon the congressional taxing power id pincite2 see 292_us_40 the court further rejected the taxpayer's contention that taking away the benefits of averaging through the application of the alternative_minimum_tax is discriminatory according to the court in enacting the alternative_minimum_tax congress intended to remedy general taxpayer distrust of the system growing from large numbers of taxpayers with large incomes who were yet - - paying no taxes okin v commissioner f 2d pincite the court stated that that intent is a legitimate governmental end as to which reducing the benefits of averaging bore a reasonable relation id the instant case involves the benefits of a miscellaneous itemized_deduction rather than the benefits of income_averaging nevertheless the reasoning of the court_of_appeals in okin v commissioner supra applies congress provided that in computing alternative_minimum_taxable_income no deduction shall be allowed for miscellaneous_itemized_deductions as defined by sec_67 sec_56 a congress thereby restricted the benefits from miscellaneous_itemized_deductions through the application of the alternative_minimum_tax cf 959_f2d_146 9th cir the alternative_minimum_tax no more violates the due process or equal protection requirements of the u s constitution in this case involving miscellaneous deductions than in okin which involved the benefits of income_averaging see lickiss v commissioner tcmemo_1994_103 see generally 800_f2d_1121 fed cir 84_tc_980 klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir -- p7 - keese v commissioner tcmemo_1995_417 christine v commissioner tcmemo_1993_473 ross v commissioner tcmemo_1987_500 finally even if we agreed with petitioners that the application of the alternative_minimum_tax produces an ineguitable result in this case it is not for us to change that result it is well established that such an equitable argument cannot overcome the plain meaning of the statute see sinyard v commissioner f 3d benci-woodward v commissioner f 3d pincite alexander v commissioner f 3d pincite weiser v united_states supra pincite okin v commissioner f 2d pincite based upon the foregoing and concessions of the parties decision will be entered under rule
